DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 12/3/2021 have been received and entered. Claims 1, 4 and 5 have been amended. Claim 3 has been cancelled. Claims 12-14 have been added. Claims 1-2 and 4-14 are pending in the application.
Applicants’ remark has been considered and overcome the rejection in the record.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given with Brent R. Knight on 1/10/2022.
The application has been amended to correct typo-error as follows: 
Claim 1, line 8, changes “datato” to --data to--
Claim 1, line 12, changes “thesubsurface” to --the subsurface--
Claim 5, line 8, changes “datato” to --data to--
Claim 5, line 12, changes “thesubsurface” to --the subsurface--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-2 and 4-14 are allowable over the prior art of record because the amendment submitted by the applicants included allowable subject matter (indicated in the previous office action) that corporate into the claimed invention as recited in the claims 1 and 5. In combination with other limitations of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach wherein applying directional Q compensation to the prestack seismic data comprises: determining an angle-dependent forward E operator and an angle-dependent adjoint E* operator using the angle-dependent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kostov et al (US 20170068009) discloses method for attenuating multiples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865